Citation Nr: 0617602	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-08 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota. 

In May 2004, the veteran testified at a hearing at the RO 
before the undersigned; a copy of the transcript is of 
record.

In a July 1988 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  The 
veteran was notified of the RO's determination but did not 
appeal and the decision became final.

The Board notes that in the February 2003 rating decision, it 
appears that the RO reopened the veteran's claim for service 
connection for bilateral hearing loss and then denied the 
claim on the merits, although, in the February 2004 statement 
of the case (SOC), it seems that it denied the claim to 
reopen.  However, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed.Cir. 1996).  Furthermore, if the Board finds that 
new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108 (West 2002).  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision following the order; this matter is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection for bilateral hearing loss has been 
accomplished.  

2.  In a July 1988 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss; although the RO notified him in writing of the denial 
that same month, the veteran did not appeal the 
determination. 

3. Additional evidence associated with the claims file since 
the RO's July 1988 denial was not previously before agency 
decision makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the July 1988 rating decision that 
denied the veteran's claim for service connection for 
bilateral hearing loss is new and material and the claim for 
service connection for bilateral hearing loss must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 38 
C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA has published regulations to implement many of 
the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).

In November 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed February 2004 SOC of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents which 
meet notice requirements of VCAA).  See also Kent v. 
Nicholson, No 04-181 (U.S. Vet. App. March 31, 2006) (VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  VA must notify the claimant 
of what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.).  

In view of the Board's favorable disposition as to the 
veteran's request to reopen his claim, it appears in this 
case that all obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, other than that which the Board will be 
seeking through the development mentioned in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claim 
should be reopened.
II. New and Material Evidence

The veteran's claim for service connection for bilateral 
hearing loss was previously considered and denied in a July 
1988 rating decision.  The RO denied the veteran's claim on 
the basis that the evidence failed to show that he had 
bilateral hearing loss in service and there was no reasonable 
basis for relating any current hearing loss to his period of 
military service.  The veteran did not appeal that decision 
and it became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).  The veteran next sought to reopen his claim 
for service connection for bilateral hearing loss in August 
2002.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

For claims filed on or after August 29, 2001, VA law provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
existing evidence not previously submitted to agency decision 
makers and material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 1988 decision, pertinent evidence of record 
included the veteran's service medical records.

The evidence added to the record since the final, unappealed 
July 1988 rating action  that denied service connection for 
bilateral hearing loss includes VA outpatient records, dated 
from August 1999 to October 2002, that primarily reflect 
treatment for unrelated medical conditions, the veteran's 
written statements in support of his claim, the results of a 
January 2003 VA audiogram report reflecting current bilateral 
hearing loss disability with an audiologist's opinions, and 
the transcript of the veteran's May 2004 Board hearing.  The 
Board notes that, although the January 2003 VA audiologist 
opined that it was at least as likely as not that the 
veteran's current bilateral hearing loss was not related to 
active duty noise exposure, she acknowledged that he was 
exposed to loud noise during service.  The audiologist also 
opined that it was at least as likely as not that the 
veteran's tinnitus was related to military noise exposure.  

The Board finds that the January 2003 VA audiogram results 
together with the audiologist's opinions-that the Board views 
as at least acknowledging the possibility of a nexus between 
the veteran's in-service noise exposure and current bilateral 
hearing loss-constitutes new and material evidence to reopen 
the claim for bilateral hearing loss.  This evidence is new 
in that it was not previously before agency decision makers 
at the time of the July 1988 decision, and is not cumulative 
or duplicative of evidence previously considered.  In this 
regard, at that time the veteran was not shown to have 
bilateral hearing loss, nor was there any evidence of a 
possible relationship between the veteran's service, 
including exposure to acoustic trauma, and the currently 
diagnosed bilateral hearing loss.  

As such, this evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., current bilateral 
hearing loss.  It is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim and raises a reasonable possibility of 
substantiating the appellant's claim.  As the evidence added 
to the record is "new and material," the claim must be 
reopened.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection for bilateral 
hearing loss assured.  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005).  Here, as noted below in the Remand, the 
Board is requesting additional development with respect to 
the underlying claim of service connection for bilateral 
hearing loss and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for bilateral hearing 
loss is reopened, and the appeal is, to that extent, granted. 


REMAND

The veteran seeks service connection for bilateral hearing 
loss.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
and Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
apply to all five elements of a service connection claim.  
The Court indicated that in cases, as here, involving a claim 
for service connection, proper VCAA notice includes advising 
the veteran that a disability rating and effective date will 
be assigned in the event service connection is granted.  The 
VCAA notice also must include an explanation of the type of 
evidence that is needed to establish a disability rating and 
effective date.  The veteran has not received this required 
notice.

The Board also finds that additional RO development on the 
claim is warranted. 

The veteran contends that his bilateral hearing loss is due 
to his exposure to acoustic trauma from his work as a turbine 
engine mechanic on helicopters while serving in Vietnam.  
During his May 2004 Board hearing, the veteran testified that 
his duties required that he crawl up into engine compartments 
and adjust the engines.  He stated that he was not given 
protective gear and he was constantly exposed to the high 
pitch whine of the turbine engine.  The veteran's DD Form-214 
lists his military occupational specialty as a helicopter 
mechanic. 

For VA purposes, impaired hearing is considered to be a 
disability when the  auditory threshold in any of the 
frequencies of 500, 1,000,  2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).   

Initially, the Board notes, as the RO did, that the veteran's 
service medical records reflect no specific complaints, 
findings, or diagnosis of bilateral hearing loss.  
However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App.  87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5  Vet. App. 155, 159 (1993), 38 U.S.C.A. § 
1154 (West 2002). 

Upon further review, the Board points out that, although 
there is no specific statement indicating that the veteran 
had bilateral hearing loss in service, there are audiometric 
findings in the veteran's May 1967 induction examination, 
September 1967 flight physical, and April 1968 flight 
physical, suggesting that the veteran sustained decreased 
hearing during service.  However, audiometric testing at 
separation examination in February 1969 indicates that the 
veteran's bilateral hearing was normal.  As pointed out by 
the veteran and his representative, the audiometric findings 
in service appear significantly inconsistent; hence, they 
need to be addressed by a qualified medical professional.

The Board notes that the only medical opinion currently of 
record to address whether any currently diagnosed bilateral 
hearing loss is related to military service is the January 
2003 statement of a VA audiologist, that it was not likely 
that the veteran's current bilateral hearing loss was related 
to military noise exposure, based on the service discharge 
audiometrics of February 1969 that demonstrated essentially 
normal hearing bilaterally (and that appear inconsistent with 
Hensley and Ledford, cited above).  The audiologist also 
opined that it was at least as likely as not that the 
veteran's tinnitus was related to military noise exposure, 
even though the veteran was not diagnosed with tinnitus at 
service discharge.  Thus, it appears that the VA audiologist 
accepted the veteran's contentions that he was exposed to 
acoustic trauma in service.  Aside from these apparently 
conflicting opinions by the January 2003 VA audiologist, the 
Board points out that there is no medical opinion that 
addresses the etiology of the veteran's bilateral hearing 
loss. 

In this case, the Board finds that the veteran's claims of 
in-service exposure to acoustic trauma are consistent with 
the circumstances of his service as a helicopter mechanic.  
Moreover, in view of Hensley and Ledford (cited above), the 
audiometric inconsistencies in the service medical records, 
and the January 2003 audiologist's opinions, the Board finds 
that a VA medical examination is warranted to determine the 
etiology of any currently diagnosed bilateral hearing loss.  
See 38 U.S.C.A. § 5103A (West 2002).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain outstanding VA medical 
records.  In this regard, in a December 2002 Statement in 
Support of Claim (VA Form 21-4138), the veteran stated that 
he had his hearing checked at the VA years ago during an 
Agent Orange examination; however, there is no Agent Orange 
examination or audiology report associated with the claims 
file.  It would be helpful to know when the examination was 
performed and to obtain a copy of the report.  In addition, 
during the May 2004 Board hearing, reference was made to the 
veteran being seen at the St. Paul VA Medical Center (VAMC) 
from 1969 to 1985.  A review of the claims file reflects a 
few nonrelated VA medical records from the St. Paul VAMC 
dated in July 1969.  

Also, during the hearing, the veteran stated that he received 
his medical treatment at the Minneapolis VAMC since about 
1960.  The claims file includes VA treatment records from the 
Minneapolis VAMC, dated from August 1999 to October 2002 for 
nonrelated medical conditions.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those  records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following action:

1.  The RO should contact the veteran and 
request that he provide an approximate 
date and location for his VA Agent Orange 
examination.

2.  Then, the RO should request the 
veteran's Agent Orange examination, and 
all audiology reports and other medical 
records regarding evaluation or treatment 
of the veteran's bilateral hearing loss 
from the St. Paul VAMC for the period 
from June 1969 to January 1985, and from 
the Minneapolis VAMC for the periods from 
June 1960 to September 1999 and from 
November 2002 to the present.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for service 
connection for bilateral hearing loss as 
outlined by the Court in Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

3.  Then, the veteran should be afforded 
special VA ear and audiological 
examinations in order to determine the 
etiology of any bilateral hearing loss 
found to be present.  All indicated 
special studies should be conducted and 
all clinical findings reported in detail.  
A complete history of noise exposure 
should be obtained from the veteran. 

a)  The examiner(s) is(are) 
requested to provide an opinion 
concerning the etiology of any 
currently diagnosed bilateral 
hearing loss found to be present, to 
include whether it is at least as 
likely as not (i.e., at least a 50-
50- probability) that any currently 
diagnosed bilateral hearing loss was 
caused by military service 
(including exposure to acoustic 
trauma and the findings noted in the 
May and September 1967, April 1968, 
and February 1969 service medical 
records), or whether such an 
etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).  

b)  In rendering an opinion, the 
examiner(s) is(are) particularly 
requested to address the opinions 
expressed by the VA audiologist in 
January 2003 (to the effect that the 
veteran's currently diagnosed 
hearing loss was not likely related 
to military noise exposure, and it 
was at least as likely as not that 
his tinnitus was related to military 
noise exposure).  

c)  A rationale should be provided 
for all opinions offered.  The 
claims file should be made available 
to the examiner(s) prior to the 
examination(s) and the examination 
report(s) should indicate if the 
examiner(s) reviewed the veteran's 
medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

4.	Then, the RO should readjudicate the 
claim for service connection for 
bilateral hearing loss in light of all 
pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the February 
2004 SOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
appropriate.  The veteran need take no action until 
he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


